DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 14, 17, 20, 22-26, 30-35.

Applicants' arguments, filed 10/25/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 20 is dependent from canceled claim 16.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 14, 17, 20, 22-26 and 30-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guggenbichler et al. (US 2010/0057199, Mar. 4, 2010) in view of Meng et al. (Preparation of Molybdates with Antibacterial Property, Feb. 11, 2008), Uhlmann et al. (US 2012/0301530, Nov. 29, 2012), Makita et al. (US 2001/0019727, Sep. 6, 2001), Sun (CN 102924951 A, Feb. 13, 2013), and Tomioka et al. (JP 04288007 A, Oct. 13, 1992).
Guggenbichler et al. disclose an inorganic substance containing molybdenum, which forms hydrogen cations when in contact with an aqueous medium, which trigger an antimicrobial effect (abstract). The aqueous medium may be water (¶ [0022]). The substance may be present in combination with one or more material(s) as a composite material (claim 31). The composite material may have a polymer matrix (claim 33). The polymer matrix may be a highly cross-linked polyethylene (i.e. at least one further material) (i.e. organic polymer) (i.e. solid matrix) (claim 34). The antimicrobially active substance is preferably admixed prior to the cross-linking reaction, and together with the polymer matrix, forms the composite material (¶ [0084]). The composite material may be present in a compact form as a layer (¶ [0040]). The substance may also be incorporated in liquid varnish system such as two-component polyurethane varnishes by means of conventional dispersing techniques (i.e. composite material in the form of a solution, suspension, or dispersion) (i.e. liquid matrix) (¶ [0103]). The silicone membrane (i.e. at least one further material) (i.e. hydrophobic polymer) of a port catheter may also contain the substance (¶ [0096]). The substance may have a particle size less than 1 µm (¶ [0037] and [0031]). 
Guggenbichler et al. differ from the instant claims insofar as not disclosing wherein the inorganic substance is ZnMoO4. 
However, Meng et al. disclose wherein a series of molybdates, Ag2Mo2O7 and AMoO4 (A = Zn, Co) were prepared as a new type of inorganic antibacterial agent. The antibacterial properties of the molybdates against Escherichia coli and staphylococcus aureus were examined, showing good antibacterial behavior (abstract). 
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07. Guggenbichler et al. disclose using an inorganic substance containing molybdenum, which triggers an antimicrobial effect. Accordingly, it would have been obvious to one of ordinary skill in the art to have use ZnMoO4 as the inorganic substance since it is a known and effective inorganic substance containing molybdenum with good antibacterial behavior as taught by Meng et al. 
The combined teachings of Guggenbichler et al. and Meng et al. do not disclose wherein at least one hydrophilizing and/or hygroscopic agent is at least partially coating the inorganic substance.
However, Uhlmann et al. disclose a composition having antimicrobial activity comprising a metal halide and a porous carrier particle in which the metal halide is infused. It is preferred that the surface of the porous particle is hygroscopic (e.g., an abundance of silanol or other hydroxyl groups on the surface leads to hygroscopic materials) (¶ [0098]). A preferred range of antimicrobial materials is about 0.001 to 5% (based on the weight of the metal concentration of active ingredients) in the final product (¶ [0120]). 
Guggenbichler et al. disclose wherein the substance has an antimicrobial effect when in contact with water. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to have coated the surface of the substance with a hygroscopic agent motivated by the desire to have the substance in contact with water to trigger an antimicrobial effect since hygroscopic agents absorb moisture from the air. One of ordinary skill in the art would have had a reasonable expectation of success since Uhlmann et al. disclose an antimicrobial particle wherein the surface is hygroscopic. 
The combined teachings of Guggenbichler et al., Meng et al., and Uhlmann et al. do not disclose wherein hygroscopic agent is silica gel.
However, Makita et al. disclose a biocidal material (abstract). Gaseous matters to be subjected to biocidal treatment include atmospheric air and air in living environment. The biocidal treatment is carried out by placing particles or a molded product of the biocidal material at where the gaseous matters are present so as to bring them into contact with the air. In this case, a hygroscopic compound may be mixed in, in order to increase the amount of silver ions released from the biocidal material. Examples of the hygroscopic compound include silica gel (¶ [0081]). 
It would have been prima facie obvious to one of ordinary skill in the art to have coated the substance with silica gel since silica gel is a hygroscopic compound as taught by Makita et al.
The combined teachings of Guggenbichler et al., Meng et al., Uhlmann et al., and Makita et al. do not disclose wherein the composition comprises between 0.1% and 15% by weight silica gel. 
	However, Sun discloses a mouldproof antibacterial wood plastic composite comprising 0.0-5.0% moisture absorbing agent (abstract). 
	It would have been prima facie obvious to one of ordinary skill to have incorporated 0.0-5.0% silica gel onto the substance of Guggenbichler et al. since this is a known and effective amount of hygroscopic compound used to formulated antimicrobial compositions as taught by Sun. 
The combined teaching of Guggenbichler et al., Meng et al., Uhlmann et al., Makita et al., and Sun et al. do not disclose wherein the particle size of the silica gel is between 0.1 µm and 25 µm.
However, Tomioka et al. disclose an antimicrobial composition comprising silica gel having a particle size of 1 – 10 microns and hydroscopic characteristics (abstract).
	It would have been prima facie obvious to one of ordinary skill in the art to have incorporated silica gel with a particle size of 1-10 microns onto the inorganic substance of Guggenbichler et al. since this is a known and effective particle size for silica gel used in antimicrobial compositions as taught by Tomioka et al. 
In regards to instant claim 14 reciting wherein the molybdenum-containing inorganic compound does not elute or degrade as a result of contact with water and does not elute or degrade to release metal cations, Meng et al. disclose substantially the same molybdenum-containing inorganic compound as the claimed invention. Therefore, one of ordinary skill in the art would reasonably expect the molybdenum-containing inorganic compound of Meng et al. to not elute or degrade as a result of contact with water and to not elute or degrade to release metal cations like the claimed molybdenum-containing inorganic compound.
In regards to instant claim 20 reciting between 1.8% and 5.0% by weight at least one molybdenum-containing inorganic compound, Uhlmann et al. disclose wherein about 0.001 to 5% is an effective amount of antimicrobial metal in a composition. Therefore, it would have been prima facie obvious to one of ordinary skill in the art to have the composite of Guggenbichler et al. comprise about 0.001 to 5% of the inorganic substance since this is a known and effective amount of antimicrobial metal in a composition as taught by Uhlmann et al. 
In regards to instant claims 14 and 31 reciting wherein the amount of silica gel is equal to one to two times the amount of the molybdenum-containing inorganic compound, Sun discloses 0.0-5.0% hygroscopic agent and Uhlmann et al. disclose wherein about 0.001 to 5% is an effective amount of metal antimicrobial. Therefore, it would have been obvious to one of ordinary skill in the art to have a composition comprising silica gel and a molybdenum-containing inorganic compound wherein silica gel is one to two times the amount of molybdenum-containing inorganic compound.
In regards to instant claim 17 reciting wherein the at least one molybdenum-containing inorganic compound is undoped and free of water of crystallization, Meng et al. do not disclose wherein the molybdates are doped or contain water of crystallization. Therefore, it would have been obvious to one of ordinary skill in the art that the molybdates of Meng et al. are undoped and free of water of crystallization. 
In regards to instant claim 30 reciting wherein the composite material absorbs between 0.1 wt. % to 3 wt. % of humidity in environments with less than 10% of relative air humidity, the composition of the prior art comprises substantially the same hygroscopic agent (i.e. silica gel) as the claimed invention. Therefore, one of ordinary skill in the art would reasonably conclude that the composition of the prior art absorbs between 0.1 wt. % to 3 wt. % of humidity in environments with less than 10% of relative air humidity like the claimed invention.

Response to Arguments
	Applicant argues that the particle size of the substance disclosed in Guggenbichler is irrelevant to the claimed particle size for a molybdenum-containing inorganic compound having a molecular formula AzMoO4.
	The Examiner disagrees and does not find Applicant’s argument to be persuasive. Guggenbichler does not disclose wherein the particle size is effective for only certain molybdenum compounds. Guggenbichler discloses in paragraph [0037] wherein a substance having a large surface is desirable. Thus, it is advantageous if a very fine-grained powder is used, preferably less than 1 µm. Therefore, since Guggenbichler discloses wherein the inorganic substance containing molybdenum should have a particle size less than 1 µm because such size is advantageous, one of ordinary skill in the art when incorporating ZnMoO4 of Meng et al. into the composition of Guggenbichler as the inorganic substance containing molybdenum would have used the particle size disclosed in Guggenbichler. As such, Applicant’s argument is unpersuasive. 

	Applicant argues that the silicas of Uhlmann are significantly smaller than the recited silica gel particles.
	The Examiner does not find Applicant’s argument to be persuasive. As this is a 103 obviousness rejection, no one piece of prior art is required to teach each and every claim limitation. As discussed in the rejection, the silica particle size is taught by Tomioka et al. As such, Applicant’s argument is unpersuasive. 

	Applicant argues that the skilled artisan would have no motivation to look to the silica gel of Makita because the silica gel of Makita achieves a biocidal effect using a completely different mechanism than the claimed molybdenum-containing compound.
	The Examiner does not find Applicant’s argument to be persuasive. The rejection does not state to incorporate silica gel to achieve a biocidal effect. The rejection states incorporating silica gel as a hygroscopic agent. Applicant has not shown wherein silica gel cannot be incorporated to the molybdenum compound of the prior art as a hygroscopic agent. As such, Applicant’s argument is unpersuasive. 

	Applicant argues that the skilled artisan seeking an antimicrobial molybdenum-containing compound would have no motivation to turn to the mouldproof wood plastic composite taught by Sun.
	The Examiner disagree and does not find Applicant’s argument to be persuasive. In order for a reference to be proper for use in an obviousness rejection, the reference must be analogous art to the claimed invention. A reference is analogous art to the claimed invention if the reference is from the same field of endeavor as the claimed invention. See MPEP 2141.01(a). Accordingly, since the claimed invention is in the field of antimicrobial compositions, one of ordinary skill in the art would have turn to the teachings of Sun since Sun is also in the field of antimicrobial compositions. As discussed in the rejection, Sun discloses a mouldproof antibacterial wood plastic composite. As such, Applicant’s argument is unpersuasive. 

	Applicant argues that Sun and Uhlmann teach different compositions and thus the provided weight percentages are for each reference’s respective composition. Neither references provide any connection between the amounts of hygroscopic agents and the antimicrobial agent.
	The Examiner does not find Applicant’s argument to be persuasive. As discussed in the rejection, it would have been obvious to have incorporated ZnMoO4 and a hydroscopic agent into the composition of Guggenbichler. Thus, one of ordinary skill in the art would need to how much hygroscopic agent and ZnMoO4 to incorporate into the composition of Guggenbichler. Therefore, one of ordinary skill in the art would have used the teachings of Sun and Uhlmann for known amounts of these types of substances. The claimed connection between the amounts of hygroscopic agents and the antimicrobial agent would have been obvious from the amounts of these types of substances known in the art. Applicant has not explained how the claimed connection between the amounts of hygroscopic agents and the antimicrobial agent is critical such that the claimed connection is nonobvious. As such, Applicant’s argument is unpersuasive.

	Applicant argues that the maintenance of the obviousness rejection would necessarily entail impermissible hindsight reconstruction using Applicant’s own specification.
The Examiner does not find Applicant’s argument to be persuasive. It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Applicant has not shown wherein the obviousness rejection does not take into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and includes knowledge gleaned only from the applicant's disclosure. As such, Applicant’s argument is unpersuasive. 

Conclusion
Claims 14, 17, 20, 22-26, 30-35 are rejected.
Claims 1, 5, 11, 13, 15 and 18-19 have been withdrawn. 
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY LIU/Primary Examiner, Art Unit 1612